Citation Nr: 0822031	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-26 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and R.W.




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to November 
1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran testified at a Travel Board hearing at the RO 
before the undersigned Veterans Law Judge in May 2008.  


FINDINGS OF FACT

1.  Hearing loss was not manifest during the veteran's active 
service and was not manifest to a compensable degree within 
one year after his separation from service.  Competent 
medical evidence of a nexus between hearing loss and service 
is not of record. 

2.  Tinnitus was not manifested during the veteran's active 
service and was not manifested within one year after his 
separation from service.  Competent medical evidence of a 
nexus between tinnitus and service is not of record. 


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence will be presumed for certain chronic 
diseases, such as organic disease of the nervous system 
(e.g., sensorineural hearing loss or tinnitus), if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

Factual Background and Analysis

The veteran maintains that his hearing loss and tinnitus are 
directly related to excessive noise exposure during his time 
in the service.  His essential argument is that he served on 
a flight deck, without ear protection.  His DD Form 214, 
indicates that he served as an aircraft engine mechanic.  
Because both claims involve similar issues and evidence, and 
as similar legal principles apply, the Board will address 
them in a common discussion.

It is noted that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies at 500, 1000, 2000, 3000, or 
4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Further, the Court has 
indicated that the threshold for normal hearing is between 0 
and 20 decibels, and that higher thresholds show some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that it is causally related to service.  Hensley v. 
Brown, supra, at 160.  

A review of the veteran's service treatment records (STRs) 
include uninterpreted graphic representations of audiometric 
data, which appear to show a decrease in left ear hearing, 
just prior to service discharge.  However, the Board is 
unable interpret them.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995) (Board may not interpret graphical representations 
of audiometric data).  At separation in November 1963 hearing 
acuity measured by whispered voice was 15/15 and spoken voice 
was 15/15, indicative of normal hearing.  The veteran did not 
complain of hearing loss, tinnitus, or other ear pathology 
and did not otherwise provide information regarding noise 
exposure.  As a result, these records do not affirmatively 
establish that hearing loss or tinnitus had their onset 
during military service.  Therefore, the question that must 
be answered in this case is whether the hearing loss and 
tinnitus the veteran has now is the result of the noise 
trauma he underwent in the 1960s.  

There are essentially no pertinent clinical records 
associated with the claims file until a September 2005 QTC 
Medical Services examination.  This examination was for the 
specific purpose of obtaining an opinion as to whether or not 
any current hearing loss and tinnitus could be related to 
service.  The veteran reported hearing loss since 1963 as 
result of noise exposure while working on a flight deck.  He 
did not use hearing protection and did not require a hearing 
conservation program.  After military service he worked as a 
logger for several years without hearing protection and later 
as a mill operator for 20 years with hearing protection.  His 
current symptoms included ringing in the ears and difficulty 
hearing with background noise present.  The tinnitus occurs 
constantly in both ears.  

On audiological evaluation pure tone thresholds for the right 
ear were 5, 10, 5, 40 and 40 decibels at 500, 1000, 2000, 
3,000, and 4000 Hz, respectively, and for the left ear at the 
same frequencies were 5, 10, 20, 85 and 75 decibels.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 94 in the left ear.  The examiner 
concluded that the veteran's hearing loss and tinnitus were 
as likely as not due to post-service occupational noise 
exposure.  This opinion was based upon review of the 
veteran's claims folder, including STRs.  In rendering his 
opinion, the VA physician took into consideration the 
veteran's history of noise exposure during service as well as 
post-service noise exposure to support his conclusion.  The 
examination report provides an opinion, consistent with the 
veteran's medical history and uncontroverted by any other 
medical evidence of record.  

Indeed, there is nothing in the claims file, which would tend 
to establish that his claimed disabilities are related to his 
active military service other than lay statements and the 
veteran's testimony given at a May 2008 Travel Board hearing.  
During his hearing the veteran essentially reiterated 
previously submitted information concerning his in-service 
noise exposure and consistent with complaints made during his 
QTC examination.  While the veteran is competent to report 
the symptoms he has experienced during service, he is not 
competent to testify to the fact that the noise exposure he 
had in service and the hearing loss and tinnitus diagnosed 
long after service are related.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (laypersons are not competent to 
render medical opinions).  The fact that he may have been 
exposed to noise trauma in service does not, by itself, 
establish a basis for the grant of service connection.  
Moreover, the lack of any evidence of continuing complaints 
or symptoms in the intervening years since active service is 
itself evidence which tends to show that the noise exposure 
during service did not result in any residual disability.  
Rather, evidence of a prolonged period without medical 
complaint can be considered as a factor, along with other 
factors concerning the veteran's health and medical treatment 
during and after military service.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Thus, this contrary evidence 
significantly reduces the probative weight to be assigned to 
the veteran's testimony.  

The Board has also carefully considered the information 
submitted by the veteran, which includes photographs, news 
articles, and letters of commendation citing the veteran's 
actions in assisting a pilot during a plane crash.  However, 
this evidence is insufficient to provide evidence of a link 
between military service and his hearing loss and tinnitus.  
This evidence is simply "too general and inconclusive" to 
make a link more than speculative or to outweigh the specific 
medical evidence in this case.  See Sacks v. West, 11 Vet. 
App. 314 (1998).

In short, greater probative weight is placed on (1) the 
veteran's STRs, which are negative for complaints, findings 
or treatment for hearing loss; (2) the post-service medical 
reports which are silent for any complaints or treatment for 
many years after the veteran's separation from service; and 
(3) the 2005 QTC medical opinion which was based on a review 
of the veteran's claims file.  Owens v. Brown, 7 Vet. 
App. 429 (1995) (opinions offered by examiners based on a 
review of all the evidence on file is considered to be an 
important factor in reaching an informed opinion).  

Therefore, the preponderance of the evidence is against the 
claims, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).  


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The United States Court of Appeals 
for Veterans Claims (Court) has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In a June 2005 letter the RO informed the veteran of its duty 
to assist him in substantiating his claims, and the effect of 
this duty upon his claims.  This letter pre-dated the RO's 
October 2005 rating decision.  

The Board finds that the contents of the above letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Accordingly, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, such other 
issues are moot.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.

ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


